Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a 371 U.S. national phase of PCT/GB2018/052656, filed September 18, 2018, which claims priority from GB patent application no. 1715052.5, filed September 19, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 03/25/2020 is acknowledged.  Claims 1-20 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 17 line 23). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coffin et al. “Coffin” (NCBI Bookshelf: Cold Spring Harbor Laboratory Press; 1997:1-21) in view of Cawood (WO2016/189326 A1).
The claims are directed to a double-stranded nucleic acid molecule comprising: (a) a first nucleic acid comprising an env gene; and (b) a second nucleic acid comprising a gag-po/ gene; wherein the coding sequences of the first and second nucleic acids are on opposing strands of the double-stranded nucleic acid molecule, wherein the env and gag-po/ genes are independently operably-associated with first and second inducible promoters, respectively, the first and second promoters having less than 95% nucleotide sequence identity between them, and wherein the double-stranded nucleic acid molecule comprises 1 or more nucleotide sequences encoding apoptosis inhibitors.
	Regarding claims 1-10, Coffin discloses replication-defective vectors whereby the vectors comprise nucleotide sequences are placed either on the same nucleic acid in the same orientation or on separate nucleic acids (see Coffin figure 3 and figure 5 (shown below); section Retroviral Packaging Cells). Coffin discloses the retroviruses can express one or more transgenes (see page 2 lines 5-6) (instant claim 6).  Coffin discloses the one or more promoters may be inducible (see page 21), thus, with respect to instant claim 3, it is understood that the promoters may have less than 95% sequence identity.  Coffin discloses in an embodiment that the retroviral vector may comprise the rev gene (see page 13 lines 12-13) (instant claim 5).

    PNG
    media_image1.png
    542
    557
    media_image1.png
    Greyscale

	Coffin does not teach that the nucleic acid molecule comprises sequences encoding apoptosis inhibitors.
	Cawood, however, discloses plasmids/vectors for use in the production of retroviruses in cells that constitutively express cytotoxic virus polypeptides (e.g. VSV G or Gag-Pol) (see Abstract) (instant claims 3 and 7). Cawood states “an example of this is the GP160 glycoprotein of HIV-1, which has evolved to bind the CD4 receptor and only infects cells bearing this protein on their surface.  In the case of HIV-1, virus particles are frequently modified to contain a glycoprotein that is different from the natural glycoprotein in a process called pseudotyping.  Most commonly this is achieved with the glycoprotein from vesicular stomatitis virus (VSV G) to provide a much broader cell tropism” (see page 1 lines 29-32 and page 2 lines 1-3) and “It has now been found that the toxicity associated with the expression of cytotoxic virus proteins such as VSV G and Gag-Pol protein in cell lines may be mitigated or prevented
by co-expressing one or more apoptosis inhibitor(s) in the cells” (see page 7 lines 21-23) (instant claims 1, 3-4, 7,10 and 12).  Cawood discloses the apoptosis inhibitor can be BCL-XL (see page 17 line 16-17) (instant claims 8-9 and 18).
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate a nucleic acid molecule comprising an env gene on a first nucleic acid and a second nucleic acid comprising a gag-pol gene that are independently operably-associated with first and second inducible promoters as taught by Coffin whereby the molecule comprises apoptosis inhibitors as disclosed by Cawood.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Cawood explicitly states “It is therefore an object of the current invention to provide a process for producing stable cell lines that constitutively express one or more cytotoxic virus polypeptides, e.g. VSV G and/or Gag-Pol.  This process facilitates the production of recombinant retroviruses by improving the health of cells expressing cytotoxic virus polypeptides and allowing them to survive the production process, thereby generating more virus than equivalent cells not expressing
the apoptosis inhibitor(s)” (see page 9 lines 8-11).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 11, 15, 17 and 19, Coffin in view of Cawood, Cawood discloses in embodiments that a nucleic acid molecule may be used for the purpose of stably integrating into a cell whereby the cell may be a mammalian cell (see page 29 lines 4-11 and claims 1 and 33-36 of Cawood).
Regarding claims 13-14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the components of the composition into a kit (see claim 32 of Cawood).  One of ordinary skill in the art would have been motivated to generate a kit for the advantage of a kit would allow for the ease of use in producing a cell line suitable for the production of virus particles.
Regarding claim 20, Coffin in view of Cawood, Cawood teaches that the retroviral vector may be a lentiviral vector (see page 4 lines 19-23 and claim 34 of Cawood).  
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648